Citation Nr: 0628399	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-03 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

All the competent relevant medical evidence of record 
reflects that the veteran is unable to secure or follow a 
substantially gainful occupation, but that his service-
connected disability is not the cause of such inability.
 

CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total rating is 
authorized for compensation purposes on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  In 
such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
otherwise unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).

The veteran has argued that his non-service-connected 
obstructive pulmonary disorder (COPD) and his age should be 
considered in the adjudication of his claim.  Law and 
regulation, however, preclude consideration of those factors.  
Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The veteran is service connected for amputation, left arm, 
below insertion of deltoid, non-dominant, and a schedular 
rating of 70 percent has been assigned.  The percentage 
criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

In his June 2003 claim for total compensation based on 
unemployability, the veteran stated that he last worked full-
time in 1992 and that he stopped working due to his service-
connected loss of his left arm.  

The veteran's employment history, however, shows that the 
veteran lost his left arm in February 1955, and did not 
become too disabled to work until May 1992, more than thirty 
seven years later.  

The veteran's private physician, in a September 2003 letter, 
concluded that the veteran was not capable of gainful 
employment and is considered totally disabled as a result of 
the veteran's non-service connected pulmonary condition.  

In May 2004, the veteran received a VA examination for 
residuals of amputation. The examiner concluded that the 
veteran had severe COPD and emphysema and was unable to work 
because of his lungs and his overall state of health.  The 
examiner further stated that veteran's service-connected 
amputation disability "has no effect on his employment."
 
There is no evidence of record, other than the veteran's own 
statements, that he is unable to work because of his service-
connected disability.  Such evidence is of no probative 
value, however, as veteran himself, as a lay person, does not 
have the medical expertise to provide an opinion on matters 
requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

All of the competent medical evidence is against a finding 
that the veteran's service-connected disability is the cause 
of his inability to find and maintain substantial employment, 
there is no doubt to be resolved, and a grant of total 
compensation based on unemployability is not warranted.  


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in July 2003 and 
October 2003 as well as information provided in the January 
2004 statement of the case and subsequent supplemental 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the January 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute with respect to the issue on appeal.  The July 2003 
letter, provided prior to the July 2003 rating decision on 
appeal, essentially asks the veteran to provide all relevant 
evidence in his possession.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  The veteran has not shown or 
alleged any defect in the provision of notice that resulted 
in some prejudice toward him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, the veteran must receive notice 
regarding potential disability ratings and an effective date 
for any award.  Id.

In view of the Board's denial of the claim, the RO's failure 
to notify the veteran regarding disability rating and the 
effective date for an award is rendered moot as no prejudice 
can result to the veteran from that failure. 

The RO has fulfilled its duty to assist by obtaining the 
veteran's service medical records, his post-service VA and 
private treatment records, and providing an examination.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


